Dismissed and Opinion Filed September 14, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01087-CR
                                      No. 05-15-01088-CR

                           TIMMY WAYNE HOLDER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                      Trial Court Cause Nos. F14-31100-I, F15-30328-I

                             MEMORANDUM OPINION
                           Before Justices Bridges, Francis, and Myers
                                   Opinion by Justice Francis
       Timmy Holder was convicted on his negotiated guilty pleas of two offenses of felony

assault involving family violence. In cause no. 05-15-01088-CR, appellant also pleaded true to

one enhancement paragraph alleging a prior felony conviction. The trial court followed the plea

agreements and sentenced appellant to imprisonment for four years in each case. Appellant

waived his right to appeal the cases as part of the plea agreements, and the trial court has

certified that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears

v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Blanco v. State, 18 S.W.3d 218, 219–20 (Tex.

Crim. App. 2000).
       We dismiss the appeals for want of jurisdiction.




                                                    /Molly Francis/
Do Not Publish                                      MOLLY FRANCIS
TEX. R. APP. P. 47                                  JUSTICE
151087F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TIMMY WAYNE HOLDER, Appellant                      On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-15-01087-CR        V.                       Trial Court Cause No. F14-31100-I.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.




Judgment entered September 14, 2015.




                                             –3–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TIMMY WAYNE HOLDER, Appellant                      On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-15-01088-CR        V.                       Trial Court Cause No. F15-30328-I.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Myers participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.




Judgment entered September 14, 2015.




                                             –4–